MADDOX, Justice.
The petition for certiorari to the Court of Criminal Appeals must be stricken because it is not on transcript paper. Section 33, Act No. 987, Acts of Alabama, Regular Session, 1969, approved September 12, 1969; Supreme Court Rule 32, Revised Rules of Practice in the Supreme Court, Title 7, Appendix, Code of Alabama, 1940 (Recompiled 1958), p. 1172, 261 Ala. XXXI; Stinson v. State, 273 Ala. 479, 142 So.2d 899 (1962); Jemison v. State, 270 Ala. 589, 120 So.2d 751 (1960); Houston v. State, 265 Ala. 588, 93 So.2d 439 (1957); Duckett v. State, 257 Ala. 589, 60 So.2d 357 (1952).
The Legislature has specifically provided in Section 33 of Act No. 987, approved September 12, 1969, that the petition for writ of certiorari must be on transcript paper. See Ex parte State of Alabama ex rel. Attorney General (In re: Clarence Stallworth v. State), 285 Ala. 72, 229 So. 2d 27, decided November 7, 1969, 4 ABR 160.
The petitioner is represented here by counsel and even though she asks to be allowed to proceed in forma pauperis, there is no showing why she fails to comply with the statute and with our Rules.
We see no reason to discuss the merits of the petition.
Petition stricken.
LIVINGSTON, C. J., and LAWSON, SIMPSON, MERRILL, HARWOOD and McCALL, JJ., concur.
BLOODWORTH, J., concurs in result.
COLEMAN, J., dissents.